Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0052444 (Luebben et al.) (hereinafter “Luebben”).
Regarding claim 1, Figs. 1-10 show an installation for sorting mailpieces  comprising:
an unstacker (Fig. 2) having an unstacking plate (75 or unnumbered plate with roller adjacent to 75) suitable for separating a mailpiece at the head of a stack (14) of mailpieces so as to feed a sorting conveyor including (31 and 33) in which the mailpieces, as put into series, are moved in series and on edge; 

a retaining paddle (62) that is mounted to move along said magazine (including 12, 16 and 20) and that is suitable for being placed behind the stack (14) to keep it on edge while it is moving on said motor-driven floor towards the unstacking plate (75 or unnumbered plate with roller adjacent to 75); 
wherein said motor-driven floor of said magazine (including 12, 16 and 20) is made up of a plurality of motor-driven floor segments (12, 16 and 20) driven by respective independent motor-drives (24, 26 and 28, respectively) that are controlled selectively by a monitoring and control unit (including 76), 
said installation further comprising a position sensor (64 or 66) provided for producing a signal indicating the relative position of said retaining paddle (62) relative to said motor-driven floor segments (12, 16 and 20), and 
wherein said monitoring and control unit (including 76) is arranged to cause the segment(s) (e.g., segment 12) upstream from the paddle (62) to advance at a speed/at speeds different from the speed(s) at which the segment(s) downstream (e.g., 16 and 20) from said paddle (62) advance in such a manner as to force the mailpieces placed in a stack (14) behind the paddle (62) to straighten up on edge in reaction to the bases of the mailpieces3PATENT Attorney Docket No. 534-019.024being pressed against said retaining paddle (75 or unnumbered plate with roller adjacent to 75).
Regarding claim 2, Figs. 1-10 show that said monitoring and control unit (including 76) is arranged to reduce the speed(s) of advance of the motor-driven floor 
Regarding claims 3 and 4, Figs. show that said retaining paddle (75 or unnumbered plate with roller adjacent to 75) has a back that is provided with a retractable ramp.  Element 75 has an angled back that can be considered a ramp and it retracts when sheets come into contact with element 75.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653